Citation Nr: 0839146	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-30 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1989 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a Board hearing in February 2008. A 
transcript is of record.

This matter was remanded by the Board in May 2008 for further 
evidentiary development. Having considered the veteran's 
contentions in light of the record and the applicable law, 
the Board finds that this matter is ready for appellate 
review.  


FINDINGS OF FACT

1.  Based on the clinical findings of record, there is no 
evidence of ankylosis of the right knee or of recurrent 
subluxation or lateral instability of the right knee.

2.  Based on the clinical findings of record, there is no 
evidence of limitation of flexion to 30 degrees in the right 
knee or of limitation of knee extension to 15 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008). 

In a May 2004 letter, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate an increased rating, as well as specifying what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. A July 2006 letter additionally 
informed the veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for a right knee disability in the 
July 2005 statement of the case. Additionally, the essential 
fairness of the adjudication process was not affected by this 
error as the April 2006, August 2007, and August 2008 
supplemental statements of the case readjudicated the 
increased rating claim after the July 2005 statement of the 
case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, VA medical records, Board 
hearing testimony, lay statements from the veteran, and 
appropriate VA medical examinations. Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claims. The record reflects that the facts pertinent 
to the claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim. 


The Merits of the Claim

The veteran was granted service connection for residuals of a 
right knee injury with degenerative changes in a May 1991 
rating decision, and assigned a noncompensable disability 
evaluation, effective July 17, 1990.  In May 2004, the 
veteran requested an increased rating and in an August 2004 
rating decision, the RO increased the veteran's evaluation to 
10 percent disabling, effective May 14, 2004.  

The veteran contends that his right knee disability is more 
severe than the current 10 percent disability evaluation 
assigned for his knee reflects. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the veteran's subjective reports 
of the severity of the disorder, as applied to the applicable 
rating provisions, are not substantiated by the competent 
clinical evidence of record, and because the preponderance of 
the evidence is against the claim, the appeal will be denied. 
Massey, supra.; Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table) (Generally observing that in the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the veteran); Madden v. 
Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, as in this case, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
A veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. 

The Court has held that diagnostic codes predicated on 
limitation of motion require consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. 
App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995). 

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Discussion

The veteran's right knee disability is currently evaluated 
under Diagnostic Codes 5010-5260. 38 C.F.R. § 4.71a (2008).

In a February 2005 VA examination, the examiner reported 
range of motion of the right knee was 5 to 100 degrees, which 
produced pain. There was tenderness medially, laterally, and 
most pronouncedly, superiorly. There was a moderate amount of 
fluid in the suprapatellar area. There was no local heat, 
redness, or laxity. There was slight crepitus with flexion. 
The veteran reported pain if he stood as long as one minute, 
if he walked as much as one block, or if he drove 15 minutes. 
He reported the inability to lift or climb stairs. He 
reported the knee pain was increased rising from a chair. The 
examiner noted an additional limitation following repetitive 
use of 15 degrees. There was no additional limitation during 
flare up. There was reported instability of the knee in terms 
of the knee locking on him once or twice a day, apparently 
because of the loose body shown on general x-ray. The 
examiner opined the right knee was a progressive disability 
compared to the assessment in July 2004. 

In August 2006, the veteran underwent a VA examination. X-
rays showed tricompartmental degenerative changes of the 
right knee. The examiner stated there was an irregular medial 
femoral condyle which was likely the sequelae of an old 
trauma. There was a loose body in the suprapatellar bursa 
with no change from May 2004 x-ray studies. The range of 
motion of the right knee was 5 to 130 degrees with pain at 
flexion. The veteran had tenderness of the patellar facets, 
posteromedial joint and joint line. He had moderate effusion. 
He had a positive patellar grind test. There was no varus or 
valgus instability at 0 or 30 degrees. There was a negative 
Lachman's and negative anterior drawer. The examiner 
diagnosed tricompartmental degenerative joint disease of the 
right knee with irregularity of the medial femoral condyle 
probably secondary to old trauma sustained while on military 
duty. 

In a February 2008 Board hearing, the veteran reported his 
right knee buckled from time to time, but he did not fall. He 
stated he did not wear a brace. The veteran reported  he 
could walk about 5 minutes before his knee started bothering 
him. He also testified that he had been off work due to his 
knee problem.

In a June 2008 VA examination, the veteran reported his right 
knee gave way with pain but he did not use a knee brace. He 
reported that he could walk about 200 to 300 yards and had 
difficulty standing due to pain. The veteran informed the 
examiner he had not worked since April 2008 due to back 
surgery. The examiner noted the veteran had tenderness in the 
suprapatellar area. There was no effusion of the knee. All 
motion was interpreted as being painful. Range of motion was 
0 to 95 degrees. The knee was stable to varus and valgus 
stress and the anterior drawer and Lachman's was negative. He 
complained of suprapatellar pain with repetitive motion. 
There was no loss of motion, weakness, fatigability or 
incoordination. With each cycle of repetitive motion, the 
examiner could palpate the knee and feel a slight click of 
the patella. The examiner diagnosed degenerative joint 
disease of the right knee, especially patellofemoral 
compartment. The examiner stated this was worsened by the 
veteran's morbid obesity. There was a loose body in the 
suprapatellar pouch, however, the examiner stated that loose 
bodies sometimes moved in and out of the joint space, and the 
veteran's was unchanged since the 2005 x-ray and the examiner 
concluded that it was not moving. The examiner stated he did 
not have giving way on a ligamentous basis because his 
ligaments were stable. The pain and popping in the 
patellofemoral compartment could also cause the knee to have 
a sensation of giving way because it is a normal reflex to 
give way to acute painful stimulus.

In a July 2008 VA addendum, the examiner stated the veteran's 
giving way of the right knee could be on several bases 
including morbid obesity, as the muscle and knee joints were 
never intended to carry more than 160 pounds on a continual 
basis; or a reaction to pain, due to an unconscious reflex to 
move away from pain. The examiner noted the veteran showed a 
low pain threshold during the physical examination. The 
examiner stated giving way was not on a ligamentous basis as 
all ligaments were normal on examination.

The Board initially notes that although the veteran testified 
that he was not working due to knee pain, he reported to the 
June 2008 VA examiner that he had not worked since April 2008 
due to back surgery. 

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected. 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010. The 
shoulders and the knees are considered major joints. 38 
C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint. Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation. Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation. 
A 20 percent evaluation requires moderate impairment. A 30 
percent evaluation requires severe subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
rated as 10 percent disabling. Flexion limited to 30 degrees 
is rated as 20 percent disabling. Under Diagnostic Code 5261, 
extension limited to 10 degrees is rated as 10 percent 
disabling. A 20 percent evaluation for limitation of motion 
of the knee is assigned where extension is limited to 15 
degrees or flexion is limited to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Normal extension of the knee is to zero degrees. 38 C.F.R. § 
4.71, Plate II. Normal flexion is 140 degrees. Id. According 
to these criteria, the veteran has always demonstrated full 
extension in the right knee. The June 2008 VA examination 
noted right knee range of motion, as reflected in the 
clinical evidence, was limited at worst to 95 degrees.

Other factors to consider are the degree of limitation of 
motion, which in this case, the veteran was shown to have 
full extension in his right knee and range of motion was 
reported as painful. With increasing levels of pain, 
concomitantly increasing degrees of muscle spasm, weakness, 
atrophy, inability to function, and the like, are expected. 
38 C.F.R. §§ 4.40, 4.45, 4.59. In this case, pain was 
reported, however, no muscle atrophy has been demonstrated in 
the right leg. There is no clinical evidence of any muscle 
spasm. The objective medical evidence does show findings of 
slight limitation of motion in the right knee, as well as 
complaints of pain and pain on use. 

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes. Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability). The clinical 
evidence of record does not contain any findings of laxity or 
instability of the right knee. Therefore, Diagnostic Code 
5257 is not for application. Thus, the current 10 percent 
rating for the right knee is based on the functional 
limitations described in the absence of instability and 
subluxation. In the absence of such additional and separate 
disability, a separate or higher rating is not in order.

Additionally, there is no objective clinical evidence of 
dislocated cartilage, with frequent episodes of "locking," or 
effusion into the knee joints. Nor is there any medical 
evidence of ankylosis. Therefore Diagnostic Codes 5258 and 
5256 are not for application.

It is again noted that the 10 percent rating is assigned 
based on the limitation of motion and complaints of pain and 
tenderness that are evidenced. No subluxation or instability 
has been demonstrated. Therefore, the claim for an increased 
rating is denied.

ORDER


Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


